In re Giles, Tony;- — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 437-919; to the Court of Appeal, First Circuit, No. 98 CA 0212.
Writ granted in part; otherwise denied. The decision of the court of appeal is vacated and this case is remanded to the district court for further proceedings consistent with that court’s earlier judgment *1117accepting the Commissioner’s Recommendation. See Giles v. Cain, 98-0212, p. 1 (La.App. 1st Cir.4/19/99), 734 So.2d 109, 115 (SHORTESS, J., dissenting). In all other respects, the application is denied.
TRAYLOR and KNOLL, JJ., dissents and would deny the application.
VICTORY, J., not on panel.